DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 10/17/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-12, 14-18 is/are rejected under pre-AIA  35 U.S.C. 102 (a) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Youn et al. (US2011/0116446).
To claim 1, Youn teach a method of wireless communication by a user equipment (UE), comprising: 
identifying a coexistence issue corresponding to a set of communication resources of the UE (S110 of Fig. 1, paragraph 0038; S210-S220 of Fig. 2, paragraphs 0041-0042; S310-S320 of Fig. 3, paragraphs 0045-0046); 
transmitting, to a base station, an indication of the coexistence issue (S120 of Fig. 1, paragraph 0039; S230 of Fig. 2, paragraph 0043; S330 of Fig. 3, paragraph 0047); 
receiving, from the base station, a communication parameter for selectively scheduling a measurement gap pattern; and communicating in accordance with the measurement gap pattern to mitigate the coexistence issue (paragraphs 0013, 0018, base station may allocate uplink slots according to the bitmap; paragraph 0047, base station determines that this pattern is continuously repeated unless the mobile station transmits the coexistence information again and does not allocate slots to the mobile station in the uplink frame which overlaps with the beacon signal; wherein scheduling of uplink frame would be scheduling operation of receiver at base station and obviously measurement operation, wherein measurement gap is defined/selected in said scheduling).

To claim 11, Youn teach an apparatus for wireless communications at a user equipment (UE) (as explained in response to claim 1 above).




To claims 3 and 14, Youn teach claims 1 and 11.
Though Youn do not expressly disclose in which transmitting the indication comprises transmitting a message indicating at least one of an enabled communication resource and a disabled communication resource, it is well-known practice in the art, which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate for information detail, hence Official Notice is taken.

To claims 4 and 15, Youn teach claims 1 and 11.
Though Youn do not expressly disclose in which transmitting the indication comprises transmitting an indication of a portion of a bandwidth without coexistence issues, it is well-known practice in the art, which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate for information detail, hence Official Notice is taken.

To claim 5, Youn teach claim 1.
Though Youn do not expressly disclose in which the indication corresponds to at least one of an uplink transmit power target or a downlink signal to interference ratio target, it is well-known practice in the art, which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate for information detail, hence Official Notice is taken.

To claims 6 and 17, Youn teach claims 1 and 11.
Though Youn do not expressly disclose in which transmitting the indication comprises transmitting an indicator of an uplink transmission or a downlink transmission denied by the UE due to the coexistence issue, it is well-known practice in the art, which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate for information detail, hence Official Notice is taken.

To claims 7 and 18, Youn teach claims 1 and 11.
Though Youn do not expressly disclose in which transmitting the indication comprises transmitting an indicator of a rate of subframe denial at the UE due to the coexistence issue, it is well-known practice in the art, which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate for information detail, hence Official Notice is taken.

To claim 8, Youn teach claim 7.
Youn teach in which the rate of subframe denial is for a particular uplink or downlink transmission (as explained in response to claim 7 above).

To claims 9 and 16, Youn teach claims 1 and 11.
Youn teach in which transmitting the indication comprises transmitting at least one of an interfering technology identifier, interfering direction information, and a traffic pattern indicator (as explained in response to claim 1 above, traffic pattern indicator, e.g., bitmap).

To claims 10 and 12, Youn teach claims 1 and 11.
Youn teach in which the measurement gap pattern creates a gap pattern in at least one of downlink communications and uplink communications (as explained in response to claim 1 above).




Claims 2, 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Youn et al. (US2011/0116446) in view of Yoon et al. (US2009/0213773).
To claims 2 and 13, Youn teach claims 1 and 11.
Youn teach in which transmitting the indication comprises transmitting a static indication comprising a one-time indication of existence of radio resources in the UE (Youn, paragraph 0039, mobile station may basically transmit the coexistence information only once), obvious but do not expressly disclose the static indication comprising a multi-radio capability of the UE.
	Yoon teach transmitting the indication comprises transmitting a static indication of a multi-radio capability of the UE (Yoon, paragraph 0076-0077, coexistence capability information), which would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate into the method and apparatus of Youn, in order to communication coexistence capability.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        October 22, 2022